Citation Nr: 0801722	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  05-17 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of 
the left knee.

2.  Entitlement to service connection for right ankle injury.

3.  Entitlement to an effective date earlier than September 
19, 2003, for the grant of service connection for peripheral 
neuropathy of the left ring finger.

4.  Entitlement to an effective date earlier than September 
19, 2003, for the grant of service connection for left ear 
hearing loss.

5.  Entitlement to an effective date earlier than September 
19, 2003, for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1978 to 
December 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

Issues 1, 2 and 5 listed above are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran did not submit a claim a claim of service 
connection for peripheral neuropathy of the left ring finger 
and hearing loss prior to September 19, 2003.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than September 
19, 2003, for service connection for peripheral neuropathy of 
the left ring finger are not met.  38 U.S.C.A. §§  5107, 5110 
(West 2002); 38 C.F.R. § 3.400 (2007).

2.  The criteria for an effective date earlier than September 
19, 2003, for service connection for left ear hearing loss 
are not met.  38 U.S.C.A. §§  5107, 5110 (West 2002); 
38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's peripheral neuropathy and left ear hearing loss 
claims arise from his disagreement with the effective dates 
following the grants of service connection.  Courts have held 
that once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

The Board finds that the RO has satisfied its duty to assist 
the veteran in obtaining records relevant to his claim.  The 
veteran has not identified any additional evidence in support 
of his claim.  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims. 

II.  Analysis

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. 
§ 3.400 (2007).  Unless specifically provided otherwise, the 
effective date of an award based on an original claim for 
service connection "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a) 
(West 2002).  The implementing regulation clarifies this to 
mean that the effective date of an evaluation and an award of 
compensation based on an original claim "will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later."  38 C.F.R. § 3.400 (2007).  

The veteran is claiming that an effective date earlier 
September 19, 2003, is warranted for the grant of service 
connection for peripheral neuropathy of the left little 
finger and left ear hearing loss because he filed a claim 
with a VA office in Tyler, Texas, prior to September 19, 
2003.  In various statements and testimony, the veteran has 
alleged that he went to a VA office in a strip mall in Tyler, 
Texas, and filled out and submitted an application for 
compensation seeking service connection for these 
disabilities.  As all three of the veteran's claims for an 
earlier effective date revolve around the same set of facts, 
the Board will adjudicate them together.

The veteran initially stated in his Notice of Disagreement 
and VA Form 9 that he filed the first claim for service 
connection in April or May 2003.  At a RO hearing held in 
June 2006, however, the veteran testified that he filed his 
first claim in May 2002.  He also testified that, when he did 
not hear back from VA, he went in and filed an additional 
packet of paperwork, and again he did not hear anything.  He 
then said, when he moved to Alabama, he went in to the local 
VA office and inquired with them about the claims he filed 
while living in Texas.  

The veteran testified in September 2006 at a video hearing 
before the undersigned that, while living in Texas, he 
stopped into this small VA office in Tyler, Texas, to talk to 
them about filing a claim and they gave him a packet of 
paperwork that he filled out and turned in the next time he 
came through town.  He said, however, that he never heard 
anything.  A year or two later, after the veteran had moved 
to Alabama, he went to the local VA office there to find out 
what was going on with his claim, and the person he spoke 
with told him there was no record of anything being filed.  
So he refiled the claim.  

The claims file shows that the veteran filed a VA Form 21-
526, Application for Compensation and/or Pension, that was 
received by the Veterans Service Center (VSC) in Tyler, 
Texas, on September 19, 2003.  This VA Form 21-526 was 
forwarded to the RO in Waco, Texas, and was received there on 
September 22, 2003.  By written statement received in March 
2004 by the RO in Montgomery, Alabama, the veteran notified 
VA of his relocation to Alabama and requested that his 
pending compensation claim be transferred from the Waco RO.  
The veteran's claims file was received by the Montgomery RO 
in April 2004.  

There is no documentary evidence in the claims file that 
shows a claim for compensation was received by VA prior to 
September 19, 2003.  The veteran admitted at both hearings 
that he did not receive any stamped copy of the claim he 
allegedly filed prior to September 19, 2003.  Unfortunately, 
without any documentary evidence showing that the veteran 
filed a claim for compensation before September 19, 2003, an 
earlier effective date cannot be assigned.  

There is a presumption of regularity that applies to official 
acts, and "in the absence of clear evidence to the contrary, 
courts presume that they have properly discharged their 
official duties."  Ashley v. Derwinski, 2 Vet. App. 62, 64 
(1992) (citing United States v. Chemical Foundation, Inc., 
272 U.S. 1, 14-15 (1926)); see also Thompson v. Brown, 8 Vet. 
App. 169, 177-178 (1995) (applying the presumption of 
regularity to notice of a Board decision).  In this case, 
although the veteran has said that he filed a claim in either 
May 2002 or April/May 2003, the evidence shows that his claim 
was actually filed in September 2003.  The claim was received 
at the Tyler VSC and forwarded to the Waco RO, which is the 
appropriate action taken when an application for benefits is 
received by such an office.  It is presumed, without clear 
evidence to the contrary, that the VSC is Tyler, Texas, 
appropriately handled all claims filed by the veteran.  

Furthermore, even if the Board were willing to accept that 
the veteran did file a claim with the Tyler VSC earlier than 
September 19, 2003, it would not be able to establish an 
effective date because the veteran's statements and testimony 
regarding the filing of an earlier claim are inconsistent.  
First, he said he filed the claim in April or May 2003.  Then 
he changed that to May 2002, one year earlier.  Furthermore, 
at the RO hearing, he stated that he followed up with the 
Tyler VSC and filed a second claim there when nothing 
happened with his first claim.  He then followed up when he 
moved to Alabama.  However, at the Board hearing in September 
2006, the veteran did not testify that he followed up on his 
initial claim until a year or two later when he moved to 
Alabama, where he was told there was no record of a claim.  
The inconsistencies of the veteran's statements do not show 
him to be a credible historian.  Thus, his testimony cannot 
establish an earlier effective date.

It is unfortunate that the veteran did not obtain some kind 
of acknowledgement from the Tyler VSC for the earlier claim 
that he alleges he filed.  However, the law is clear that the 
effective date is established on either the date of receipt 
of the claim or the date entitlement arose, whichever is the 
later.  Since the documentary evidence clearly shows that the 
veteran's claim was received by the Tyler VSC on September 
19, 2003, by law, that is the date that should be assigned as 
the effective date of the grant of service connection for 
peripheral neuropathy of the left ring finger and left ear 
hearing loss.  

Thus the preponderance of the evidence is against the 
veteran's claims for an effective date earlier than September 
19, 2003, for the grant of service connection for peripheral 
neuropathy of the left ring finger and left ear hearing loss.  
The preponderance of the evidence being against the veteran's 
claims, the benefit of the doubt doctrine is not applicable.  
Consequently, the veteran's claims must be denied.


ORDER

Entitlement to an effective date earlier than September 19, 
2003, for the grant of service connection for peripheral 
neuropathy of the left ring finger is denied.

Entitlement to an effective date earlier than September 19, 
2003, for the grant of service connection for left ear 
hearing loss is denied.

REMAND

The Board remands the veteran's claims for service connection 
for osteoarthritis of the left knee and right ankle injury 
for additional development.  Specifically, the Board finds 
that a new VA examination is warranted.  The veteran was 
provided a VA examination in September 2004.  As a result of 
this examination, the examiner diagnosed the veteran to have 
osteoarthritis in the left knee and right ankle strain.  The 
examiner, however, failed to provide an opinion as to whether 
these conditions were at least as likely as not related to 
any injury or disease incurred during the veteran's military 
service.  Once VA undertakes the effort to provide an 
examination when developing a service-connection claim, even 
if not statutorily obligated to do so, it must provide an 
adequate one or, at a minimum, notify the claimant why one 
will not or cannot be provided.  Barr v. Nicholson,  21 Vet. 
App. 303, 311 (2007).  

With regard to the veteran's claim for service connection for 
right ankle injury, the Board notes that the veteran gives a 
history of having fractured his right ankle in April 1979 
when he fell down some stairs.  He says that his ankle was 
put in a cast, and he was removed from training for several 
months.  In support of his claim, he has submitted papers 
from his personnel records showing that he was placed on 
temporary duty while receiving medical treatment.  These 
records do not show what the veteran was receiving medical 
treatment for.  The service medical records, however, show 
that the veteran was seen on April 12, 1979, complaining of 
left ankle pain since falling down stairs approximately ten 
minutes before.  His left ankle was swollen and tender to 
palpation on the outer aspect and range of motion was fair 
with pain.  He was sent to x-ray to rule out fracture.  He 
was also sent to the cast room and had a short leg walking 
cast applied.  Although the x-ray report is not in the 
records, the Consultation Sheet from the Cast Room indicates 
the x-rays were normal without sign of fracture.  A May 14, 
1979, follow up treatment note indicates the veteran's 
diagnosis was inversion sprain and that he was in the short 
leg walking cast for four weeks.  Subsequent service medical 
records show the veteran also sustained a left ankle sprain 
in February 1980 while repelling.  X-rays taken at that time 
also revealed no sign of fracture.  

Despite the evidence in the service medical records, the 
veteran has claimed service connection for a right ankle 
injury and was diagnosed at the September 2004 VA examination 
to have right ankle strain.  At the RO hearing held in May 
2006, the veteran and his representative set forth the 
proposition that the service medical records incorrectly 
referred to the left ankle when it should have been the 
right.  Although the Board does not intimate any position as 
to the validity of this argument, it simply raises this issue 
for purposes of informing the VA examiner of this contention.

Thus, on remand, the veteran should be scheduled for a VA 
examination and the examiner should be requested to render an 
opinion as to whether any current left knee and right ankle 
disorders found on examination are at least as likely as not 
related to any injury or disease incurred during the 
veteran's military service.  Prior to ordering the new VA 
examination, however, the RO should seek to obtain any VA 
treatment records from the Columbus, Georgia, Community-Based 
Outpatient Clinic (CBOC) not already obtained.  The veteran 
testified at the September 2006 hearing before the 
undersigned that he has continued to receive treatment at 
this VA facility and it does not appear that these records 
are of file.  The Board notes, however, that VA outpatient 
treatment records from the Tuskegee, Alabama, VA Medical 
Center have been obtained from December 2003 through July 
2006 and these records contain treatment notes from the 
Columbus, Georgia, CBOC.  Thus, on remand, the RO only needs 
to obtain treatment records from July 2006 to the present.

As to his claim of entitlement to an earlier effective date 
for the grant of service connection for tinnitus, the Board 
notes that the October 2004 rating decision established the 
effective date of service connection to be September 7, 2004.  
This date was the day a VA audio examination was conducted 
and the veteran was first ascertained to have tinnitus and it 
was opined to be related to service.  The date of the 
original claim (September 19, 2003) was not used presumably 
because the veteran did not actually file a claim for 
tinnitus, only hearing loss.

However, the Statement of the Case issued in May 2005 states 
that the effective date for the grant of service connection 
for tinnitus was September 19, 2003, the date of receipt of 
the veteran's original claim.  This is the issue that was 
certified as on appeal to the Board.  There is, however, 
nothing in the claims folder to indicate that a rating 
decision was issued between October 2004 and May 2005 
granting the veteran an effective date of September 19, 2003, 
for the grant of service connection for tinnitus.  
Nonetheless, the Board is not willing to say that such a 
rating decision does not exist without further proof.

Thus the Board finds that it is necessary to remand this 
issue to clarify the effective date for the grant of service 
connection for tinnitus, including a search of any temporary 
claims folders, and for readjudication of the veteran's 
claim.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's outpatient treatment 
records from the VA Community-based 
Outpatient Clinic in Columbus, Georgia for 
treatment for complaints related to his left 
knee and right ankle from July 2006 to the 
present.  All efforts to obtain VA records 
should be fully documented, and the VA 
facility should provide a negative response 
if records are not available.

2.  When the above development has been 
accomplished and any available evidence has 
been obtained, the veteran should be 
scheduled for a VA joints examination.  The 
claims file must be provided to the examiner 
for review in conjunction with the 
examination.  The examiner should also read 
this remand in full and should state in the 
report that this has been accomplished, as 
well as that he/she reviewed the claims 
file.

After reviewing the file, the examiner 
should (1) render diagnoses for any current 
disorders found related to the veteran's 
left knee and right ankle; and (2) render an 
opinion as to whether it is at least as 
likely as not (i.e., at least a 50 percent 
probability) that any current disorder found 
is related to any disease or injury incurred 
during the veteran's military service.  In 
providing an opinion, the examiner should 
specifically address any evidence contrary 
to his/her opinion and provide an 
explanation as to why that evidence is not 
persuasive.

3.  All efforts should be undertaken to 
clarify the effective date for the grant of 
service connection for tinnitus, including 
conducting a search of any temporary claims 
folders for a rating decision that granted 
an effective date earlier than September 7, 
2004. 

4.  Then, after ensuring that any actions 
needed to ensure VA's duty to assist and 
notice obligations are accomplished and the 
VA examination report is complete, the 
veteran's claims should be readjudicated.  
If such action does not resolve the claims, 
a Supplemental Statement of the Case should 
be issued to the veteran and his 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, these claims should be returned 
to this Board for further appellate review, 
if in order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


